internal_revenue_service number release date index number ------------------- ------------------------------ ----------------------- ------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number --------------------- refer reply to cc corp plr-131012-08 date date legend distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------ state x year date ------------- ------- ---------------------- a shareholder group ----------------------------------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------------------------------------------- ----------------------- b shareholder group ---------------------------------------------------------------------------------- ----------------------------------------------------------------- --------------------------------- w x y busine sec_1 busine sec_2 -------- -------- ------------------------------- --------------------------- ----------------------------- plr-131012-08 busine sec_3 ---------------------------- dear ----------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transactions described below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a state x corporation that was organized as a subchapter_c_corporation in year on date less than years ago distributing elected to be taxed as a subchapter_s_corporation for federal_income_tax purposes distributing has one class of common_stock that is owned w percent by the a shareholder group and x percent by the b shareholder group distributing is engaged in busine sec_1 and busine sec_2 together busine sec_3 and has submitted financial information indicating that busine sec_1 has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the a shareholder group and the b shareholder group have decided to go their separate ways so that each may operate its portion of busine sec_3 in accordance with its own management philosophy plr-131012-08 proposed transactions for what are represented to be valid business reasons distributing has proposed the following transactions the proposed transactions i ii iii distributing will contribute y of its busine sec_1 assets y of its busine sec_2 assets and cash the contributed assets to a newly-formed state x corporation controlled in exchange for all of the outstanding shares of controlled stock and the assumption by controlled of the liabilities associated with the assets transferred the contribution if the fair_market_value of the contributed busine sec_1 and busine sec_2 assets changes before the proposed transactions are completed the amount of cash included in the contribution will be adjusted to reflect such change this adjustment could occur before the distribution but may not be determinable until later in which case an amount will be paid either by distributing to controlled or by controlled to distributing after the distribution the post-closing cash adjustment any adjustment is not expected to be significant distributing will transfer to controlled the local managerial and operational employees associated with the transferred busine sec_1 distributing will distribute all of the controlled stock to the b shareholder group in exchange for all of the distributing stock held by the b shareholder group the distribution in connection with the proposed transactions distributing and controlled will enter into various agreements for issue resolution support and transitional services these agreements will include a tax_matters_agreement and a corporate services agreement the latter the services agreement representations the taxpayer makes the following representations regarding the proposed transactions a any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after the distribution will not constitute stock_or_securities plr-131012-08 b c d e f g h the fair_market_value of the controlled stock and any other consideration received by each member of the b shareholder group will be approximately equal to the fair_market_value of the distributing stock surrendered by the member in the exchange no part of the consideration distributed by distributing will be received by a shareholder as a creditor an employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of busine sec_1 that will be conducted by distributing immediately after the distribution represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of busine sec_1 that will be conducted by controlled immediately after the distribution represents its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted neither busine sec_1 nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part apart from continuing transactions under the services agreement following the distribution distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing before consummation of the transaction the distribution is being carried out for the following corporate business_purpose to enhance the success of busine sec_3 by enabling each shareholder group to operate its share of the business in accordance with its own management philosophy the distribution is motivated in whole or substantial part by this corporate business_purpose i the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both plr-131012-08 j k l m n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the total adjusted_basis and the fair_market_value of the assets that will be transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities to be assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing’s creditors in connection with the reorganization the liabilities to be assumed as determined under sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange plr-131012-08 o p q r s t u v w distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the distribution no intercorporate debt will exist between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled at the time of or after the distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business or as a result of the services agreement payments made in connection with all continuing transactions including under the services agreement between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is an investment_company as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 effective date distributing made an election under sec_1362 to be an s_corporation within the meaning of sec_1361 and distributing has continued to be an s_corporation since date within the meaning of sec_1361 immediately after the distribution controlled will be eligible to elect s_corporation status pursuant to sec_1362 effective immediately after the distribution controlled will elect to be treated as an s_corporation effective immediately after the distribution see sec_1_1361-3 plr-131012-08 x y none of the persons holding stock membership interests or any equity_interest in either distributing or controlled is a nonresident_alien_individual a foreign_corporation or a_trust except for trusts meeting the requirements of sec_1361 there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 no gain_or_loss will be recognized by distributing on the distribution sec_361 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any member of the b shareholder group on the distribution sec_355 the aggregate basis that each member of the b shareholder group has in his or her controlled stock immediately after the distribution will equal the member’s aggregate basis in the distributing stock immediately before the distribution sec_358 plr-131012-08 the holding_period of the controlled stock received by each member of the b shareholder group will include the holding_period during which the member held the distributing stock for which the controlled stock is exchanged provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 any post-closing cash adjustment made between distributing and controlled that i has arisen or will arise for a taxable_period on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not become fixed and ascertainable until after the distribution will be treated as occurring before the distribution cf 344_us_6 revrul_83_73 c b controlled will be subject_to sec_1374 with respect to any asset transferred from distributing to controlled to the same extent that distributing is subject_to sec_1374 with respect to such asset for purposes of sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expires prior to distributing’s transfer of these assets to controlled sec_1374 and ann i r b distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to elect to be a subchapter_s_corporation under sec_1362 for its first taxable_year distributing’s accumulated_adjustments_account immediately before the transaction will be allocated between distributing and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 see sec_1_312-10 and sec_1_1368-2 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 plr-131012-08 ii whether the distribution will be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both and iii whether the distribution will be part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely virginia s voorhees senior technician reviewer branch office of associate chief_counsel corporate
